Citation Nr: 1829093	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  04-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunton, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1976 and July 1976 to June 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In September 2005, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  A transcript of this hearing is associated with the claims file.  In an April 2006 decision, the Board denied service connection for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, in a July 2007 Order, the Court granted a Joint Motion for Remand by VA's Acting Secretary and the Veteran, and remanded the matter to the Board for action consistent with the motion. In November 2008, this case was remanded by the Board for further development in accordance with the motion. 

The Board once again reviewed this case in June 2013.  At that time, the Board noted that the evidence of record showed diagnoses of psychiatric disorders other than PTSD and expanded the issue under the decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) to include all acquired psychiatric disorders.  The Board then remanded the claim to instruct the RO to attempt to obtain additional records as described by the Veteran and to afford the Veteran a new examination that addressed whether the diagnosed psychiatric disorders other than PTSD were causally related to service.  

In September 2015, the Veteran requested a new hearing before the Board.  The Board granted the request and in December 2017 the Veteran testified at a videoconference hearing before the undersigned VLJ.  A transcript of that hearing is of record. 


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By way of background, the Veteran filed a claim of entitlement to service connection for PTSD in August 2001.   He claims that while serving in military intelligence in West Germany in 1977 or 1978 he was suspected of colluding with foreign agents and was subsequently interrogated and tortured by United States and West German officials.  According to the Veteran, this torture lasted one-to-two days, after which he was returned to the military barracks despite not living there.  He was later reassigned from his intelligence post to Fort Lewis, Washington.  The Veteran claims that the torture incident is his PTSD stressor. 

The record shows that in May 1977, the Veteran's superiors were made aware that the Veteran had been storing classified documents that they believed should not have been in his possession.  The Veteran was requested to complete a polygraph examination to aid in an investigation of his actions.  See Military Personnel Record, May 12, 1977.  A December 15, 1977 letter from the Deputy Commander for Army Intelligence reported that the polygraph determined that the Veteran was not affiliated with any espionage groups but that it did not clear the Veteran of improperly obtaining and retaining classified documents.  As a result, the Veteran's special intelligence access was revoked.  The Veteran appealed this decision and the appeal was denied per a May 8, 1978 letter.  Subsequent to the removal of the Veteran's special intelligence access, he was reassigned to Fort Lewis, Washington in January 1978.  There is no documentation of an interrogation beyond the May 1977 polygraph, nor is there medical evidence of record that demonstrates the injuries the Veteran described as a result of the interrogation.  

First at issue in this claim is the nature of the Veteran's current diagnosis.  A December 1994 letter from the Veteran's private psychologist, Dr. R.E.O., diagnosed PTSD related to a post-service incident in which the Veteran was shot at while working as a security guard.  The Veteran presented to the St. Louis VA Medical Center in December 2002, stating that he had suffered from PTSD since separation from the military.  In a follow-up February 2003 psychology consultation, the psychologist determined that the PTSD syndrome was "not present" and that there was an impression of Nightmare Disorder.  In a November 2004 letter, Dr. K.G. noted he treated the Veteran for PTSD, and that it seemed clear this was related to his 1978 capture and interrogation.  At a March 2009 primary care visit, the Veteran had a positive screening for PTSD but there was no follow-up diagnosis.  As was pointed out by the Veteran's representative at the December 2017 hearing, the Veteran's VA medical records show an historical problem list that includes PTSD.  

In a November 2011 psychiatry consultation, the psychiatrist noted that the Veteran had an anxious mood and his affect became more anxious when talking about his interrogation.   

In January 2013, the Veteran underwent a VA PTSD examination.  The examiner diagnosed Nightmare Disorder and Anxiety Disorder, but stated that the Veteran's report of interrogation was too internally inconsistent for a reliable determination of a PTSD diagnosis.  The examiner explained, "This is an individual with what appears to be a turbulent psychiatric history.  Much of the documentation is inconsistent.  What does seem to be consistent is that he is generally seen as having AXIS II kinds of factors in his presentation...Whether one credits his report of his assault trauma as being truthful or not, there is not a clear nexus in evidence to any of the cluster B symptoms that he claims.  Nightmares tend to be vague and multifocal, and, of all the things that he specified as nightmare content, none of them included his claimed trauma."  January 2013 VA Examination.  

In June 2013, the Board remanded the claim, in part, because the January 2013 examination had not included a discussion of whether the Veteran's diagnosed acquired psychiatric disorders (Nightmare Disorder, Anxiety Disorder) were causally related to an in-service illness, injury, or event.  The Board instructed the RO to arrange a new examination and asked the examiner to address that issue.  In February 2015, the Veteran underwent a new VA examination.  There the examiner stated that the Veteran's symptoms did not meet the diagnostic criteria for PTSD and gave a primary diagnosis of Unspecified Personality Disorder.  The examiner also stated that if VA "considers that the traumatic event of torture/interrogation is valid, then the diagnosis of Other Specified Trauma Related Disorder would follow and would include: re-experiencing the trauma, sleep disturbance, heightened arousal," however, "given that the Veteran's statements of stressor are not able to be verified by this examiner, it is not possible to determine if the symptoms described are, in fact, attributable to those events."  February 2015 VA Examination, p. 1.  The examiner went on to state that the "reported symptoms appear to have a clear characterological component to them.  That is to say that personality dysfunction can mimic the presence of a mood disorder and/or heighten the presentation of mood symptoms...it is the opinion of this examiner that any mood/anxiety symptoms that the Veteran endorses/experiences are, at a minimum, heightened by the personality features inherent in his disposition."  Id. at p. 6.  

The February 2015 report raises inconsistencies that must be addressed.  First, the examiner does not directly address the previous diagnoses of Nightmare Disorder and Anxiety Disorder.  The examiner implies that the symptoms of those diagnoses are in fact explained by Unspecified Personality Disorder, but at the same time also states that those symptoms may be heightened by Unspecified Personality Disorder.  Those are two distinct conclusions for the purposes of VA law, as will be addressed below. 

Finally, in March 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) from his private psychiatrist, Dr. J.L.L.  The DBQ states that the Veteran has a diagnosis of PTSD that is related to the in-service torture as described by the Veteran.  The DBQ does not provide an explanation for the basis of the diagnosis, a description of how it was determined, or a medical rationale for why PTSD is related to the in-service stressors.  

Therefore, during the pendency of this claim, the record has documented diagnoses of Nightmare Disorder, Anxiety Disorder, Unspecified Personality Disorder, PTSD, and a possible diagnosis of Other Specified Trauma Related Disorder.  Accordingly, before the Board can proceed with an adjudication, a new examination is necessary to clarify the Veteran's current diagnoses and, if applicable, comment upon the validity of prior diagnoses.

Once a current diagnosis or diagnoses is determined and explained, the Board must determine whether the disability was caused by, or incurred in service. 

First, if it is determined that the Veteran has a diagnosed personality disorder, it must be understood that personality disorders are not diseases or injuries within the meaning of applicable statutes and regulations.  38 C.F.R. §§ 3.303(c), 4.9.  The fact that a veteran has a personality disorder, however, does not preclude him or her from obtaining service connection for a co-existing mental disability.  Rather, a "disability resulting from a mental disorder that is superimposed upon...a personality disorder may be service-connected."  38 C.F.R. § 4.127; VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).  Therefore, if a personality disorder is diagnosed, the examiner must also address whether an additional disability has resulted from a superimposed mental disorder that was caused by or incurred in service.  

Second, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In the case of PTSD based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).  If the examiner diagnoses PTSD, the link between the diagnosis and the claimed stressor should be discussed accordingly. 

Regarding an acquired psychiatric disorder other than PTSD, service connection may be awarded if the disability was caused by or incurred in service.  Although the Veteran's entire record should be reviewed by the examiner, two issues in particular have not been fully addressed by prior medical examinations and opinions. 

First, in December 1977, the Veteran began reporting enuresis.  At the time, he reported that it was a chronic condition he had experienced since childhood; however, it had not been documented in prior service treatment records or on service entrance examinations.  A document included with the service treatment records does show that the Veteran underwent a procedure in May 1966-at the age of 10-to attempt to treat enuresis, but that the condition returned about a week later.  There is no additional documentation of enuresis prior to service.  Furthermore, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C § 1111.  Thus, when no preexisting condition is noted upon entry into service, the Veteran is presumed sound.  See Wagner v. Principi, 370 F.3d 1089 (Fed.Cir.2004).  As noted, the Veteran's entrance examinations were silent for enuresis.  In the absence of clear and unmistakable evidence to the contrary, the Veteran is presumed sound upon entry.  

Service treatment records from January 1978 to March 1978 show that the Veteran's enuresis did not respond to treatment.  In a February 1978 medical note, the physician's impression was that enuresis sounded like a psychogenic issue and that it was possibly being used as a manipulative tool to affect the Veteran's living situation.  If the Veteran is determined to have an acquired psychiatric disorder, the examiner should address whether in-service enuresis is evidence that the psychiatric disorder was incurred in service. 
Second, in June 2017, VA received additional service treatment records that had not previously been associated with the record.  Those records showed that in September 1976, the Veteran was referred for psychological evaluation by his commanding officer.  The Veteran presented with anxiety and rapid speech.  He complained of being followed by people for hours.  The record notes parenthetically show the question, "delusional process developing?"  At an October 1976 intake session, the notes state that the Veteran's commanding officer reported that the Veteran appeared to be under stress and had described incidents of being followed.  He appeared somewhat anxious and mildly depressed and at several points neared tears.  He reported feeling irritable, hostile, and having difficulty sleeping.  At another session later that month, the Veteran avoided discussion of personal relationships but stated that he did not like Army life and related little to the Army community.  There was no indication of thought disorder evident, although the reporter noted that the Veteran thought he could run the Army "three times better."  At a November session, the Veteran came in earlier than his regularly scheduled appointment.  He was upset, angry, and tearful because he was unhappy about his work assignment.  He had threatened his Sergeant about the assignment.  He reported he was drinking more and not sleeping or eating well.  He was prescribed Elavil at that time. 

If the Veteran is determined to have an acquired psychiatric disorder, the examiner should address whether the records mentioned above represent symptoms of the disorder's onset or were otherwise evidence that the disorder was incurred in service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo an additional VA examination to address all possible psychiatric conditions.  Prior to the examination, the examiner should review the entirety of the Veteran's record, including the full text of this Remand.  The examiner should then address the following: 

A.	Does the Veteran have a personality disorder?   If so, please identify all symptoms associated with this disability.

B.	Does the Veteran have a psychiatric disability or disabilities other than personality disorder?  If so, please identify each disability.  

In providing a response, please note that the Veteran has been previously diagnosed with Nightmare Disorder, Anxiety Disorder, Unspecified Personality Disorder, PTSD, and a possible diagnosis of Other Specified Trauma Related Disorder.  If current diagnoses conflict with prior diagnoses, or do not include prior diagnoses, the examiner should attempt to reconcile prior and current findings to the extent possible.  

C.	Specifically, if PTSD is diagnosed, please discuss the stressor or stressors upon which the diagnosis is based.  After review of the evidence and upon examination of the Veteran it is the examiner's medical opinion that a personal assault occurred during service, this should be made clear.  If there are medical reasons that call into question the Veteran's reported history of an in-service personal assault, these should also be made clear.  See 38 C.F.R.§ 3.304(f)(5).  

D.	For each psychiatric disability other than personality disorder identified, please answer each of the following:

i.	Is it clear and unmistakable (i.e. undebatable) that such disability pre-existed entrance into service in February 1973?

ii.	If the answer to (a) is "yes," is it also clear and unmistakable (i.e. undebatable) that such disability was NOT aggravated beyond its natural progression during the Veteran's periods of active duty service?

iii.	For any identified disability where the answer to either (a) or (b) is "no," assume as true that the Veteran entered service in 1973 without that disability.  Then, with this assumption in mind, is it at least as likely as not (50 percent or greater probability) that such disability had onset in, or is otherwise related to the Veteran's periods of active duty service?  

In responding to all of the questions above, the examiner should consider and address: 

	The Veteran's service treatment records from August through November 1976, documenting anxiety, depression, possible delusional processes, hostility, and a prescription for Elavil. 

	The Veteran's documented enuresis, identified as a psychogenic symptom in December 1977.
  
	The Veteran's statements regarding the history of his symptoms and in-service events.  Please note that the Veteran, as a layperson, is not competent to provide information that requires specialized medical knowledge.



2.  Once the aforementioned development has been achieved, as well as any other development deemed necessary thereafter, readjudicate the appeal.  If any benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 
	
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112  (2012).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




